December 1, Via EDGAR, Express Mail and Facsimile Mr. Brian Cascio Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E., MS 3030 Washington, D.C. RE: Ampco-Pittsburgh Corporation Form 10-K for the Fiscal Year Ended December 31, 2008 Filed March 13, File No. 001-898 Dear Mr. Cascio: This letter sets forth the responses of Ampco-Pittsburgh Corporation (the “Company”) to the comments of the Staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “SEC”) dated October 30, 2009, with respect to the
